Title: To George Washington from John Patterson, 17 June 1758
From: Patterson, John
To: Washington, George



Honourable Sr
June the 17th 1758.

I return you thanks, for Complying with my request, & hope to give content for Your goodness. I shall take the Roof off the House, as soon as the Carpenters gets the Laths for to shingle on; having the cheif of the Work fream’d, at this Instant. I shall want two inch plank for to Cover the Balusterade; & am of Opinion that Pine, is before Oak for that purpose. But if you think proper to have the Latter, the Carpenters can get it. Likewise its requesite the weatherboarding that is up; & will be, had a coat of Paynt, for which I spoke to Mr Washington, & he desir’d I would make Uce of the red Paynt, when Oyle was got; the sooner the better that the Work may not suffer. The sd Gent. desir’d I woould write, what Mr Possey’ Kitchen amounted to; the Value where of being fourteen Pound. And the other work Veiw’d by Mr Adams Six. Depend Sir on my deligence to forward the Work, & will stick to it early & laite til finish’d; & shall allways make it my study to please & serve a Gent. that has done me such a singular peice of Service. I remain Honrble Sir with the greatest respect Your Honours Most Oblidg’d, Most Humble Servt

John Patterson


P.S. Sr please to send the Wallnut plank, with the Oyle. The demensions is 6 feet long, by 1 f[oot]: 6 In. Broad, & 6:In. thick.

